IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


DAVID LISS,                                   : No. 373 EAL 2015
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
              v.                              :
                                              :
                                              :
WORKERS' COMPENSATION APPEAL                  :
BOARD (OWEN J. ROBERTS SCHOOL                 :
DISTRICT),                                    :
                                              :
                    Respondent                :


                                         ORDER



PER CURIAM

      AND NOW, this 31st day of December, 2015, the Petition for Allowance of

Appeal is DENIED.

      Mr. Justice Eakin did not participate in the decision of this matter.